Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is the initial Office Action based on the application number 16/935783, filed 07/22/2019.   Claims 1-20, as originally filed, are currently pending and have been considered below. Claims 1, 7, 12, and 17 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	In summary, each of Claims 12 and 17 recites a storage medium comprising computer-executable instructions that have program codes for performing various functions.  Since the recited storage medium is not defined in the Specification of the instant invention and it typically covers forms of non-transitory tangible media and transitory propagating signals per se, one of ordinary skill in the art at the time the invention was made would have interpreted this definition of storage medium to include transitory propagating signals and/or carrier waves that are used to transmit information to electronic devices.
	Thus, the storage medium may comprise only propagation signals and/or carrier waves that are used to transmit information to electronic devices.  Thus, the recited storage medium is not a process, a machine, a manufacture or a composition of matter.
	Accordingly, Claims 12-20 fail to recite statutory subject matter as defined in 35 U.S.C. 101.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 5-9, 11-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Williams et al. (hereinafter Williams): U.S. Patent Application Pub. No. 2016/0006679.
Williams expressly teaches:
Claim 1. A method for sending a message, comprising: 
receiving an operation instruction for selecting a resource icon ([0036]: selecting a 

5acquiring an image resource based on the resource icon in response to the operation
Instruction ([0037]: obtaining an emoticon as being the matched image); 
detecting an operation gesture ([0038]: drawing a pattern); 
determining control information of the image resource for controlling a presentation effect of the image resource based on the operation gesture ([0038]: determining control information of the emoticon for how to be presented according to the pattern); 
10generating the message by encapsulating the image resource and the control information ([0037][0038]: creating a message view that is overlaid with the emoticon); and 
sending the message to a receiver device ([0037]: transmitting the message to a recipient).  
Claim 2. The method of claim 1, wherein said determining the control information comprises: determining a moving track based on the operation gesture, wherein the operation gesture 15comprises a first gesture for moving the image resource; and determining the control information based on the moving track for presenting the image resource based on a motion track, wherein the motion track is matched with the moving track ([0038]: presenting the emoticon based on a motion track of the pattern).  
Claim 3. The method of claim 2, wherein the control information comprises the moving track, key points of the moving track and presenting durations of respective key points; 20wherein the key points are determined based on a selecting instruction; and wherein the presenting durations are the durations that the image resource is presented at the respective key points 
Claim 5. The method of claim 1, wherein said determining the control information comprises: 30determining a pattern based on the operation gesture, wherein the operation gesture 18Atty. Dkt.: TDIP010.002AUS comprises a third gesture for drawing a pattern; and determining the control information based on the pattern for presenting the image resource with the pattern ([0038]: drawing a pattern on screen that the emoticon will follow).  
Claim 6. The method of claim 1, wherein said acquiring the image resource comprises: 5acquiring a unique identifier corresponding to the resource icon; and obtaining the image resource based on a pre-stored corresponding relationship between the unique identifier and the image resource (fig. 1; [0019][0025]: identifying multimedia content as being image resources stored in a database).  
Claims 7-9 and 11:
The subject matter recited in each of Claims 7-9 and 11 corresponds to the subject matter recited in Claims 1-3 and 5, respectively, including transmission of a message with an emoticon to a recipient ([0036][0037]).  Thus Williams discloses every limitation of Claims 7-9 and 11, as indicated in the above rejections for Claims 1-3 and 5.
Claims 12-13 and 15-16:
The subject matter recited in each of Claims 12-13 and 15-16 corresponds to the subject matter recited in Claims 1-3 and 5-6, respectively.  Thus Williams discloses every limitation of Claims 12-13 and 15-16, as indicated in the above rejections for Claims 1-3 and 5-6.
Claims 17-18 and 20:
.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 4, 10, 14, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams, in view of Chaudhri et al. (hereafter Chaudhri): U.S. Patent Application Pub. No. 2017/0357324.

Claim 4:
As indicated in the above rejection, Williams discloses every limitation of claim 1.   
Williams does not explicitly disclose:
determining the control information comprises: determining a screen touching duration based on the operation gesture, wherein the 25operation gesture comprises a second gesture for playing the image resource; and determining the control information based on the screen touching duration for presenting the image resource with a presenting duration, wherein the presenting duration equals to the screen touching duration.  
Chaudhri, however, expressly teaches:
determining the control information comprises: determining a screen touching duration based on the operation gesture, wherein the 25operation gesture comprises a second gesture for playing the image resource; and determining the control information based on the screen touching duration for presenting the image resource with a presenting duration, wherein the 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Williams to include: determining the control information comprises: determining a screen touching duration based on the operation gesture, wherein the 25operation gesture comprises a second gesture for playing the image resource; and determining the control information based on the screen touching duration for presenting the image resource with a presenting duration, wherein the presenting duration equals to the screen touching duration, for the purpose of reducing the cognitive burden on a user and produce more efficient interactions in an easy-to-communicate manner among devices, as taught in Chaudhri.

Claims 10, 14, and 19:
The subject matter recited in each of Claims 10, 14, and 19 corresponds to the subject matter recited in Claim 4.  Thus Williams in view of Chaudhri discloses every limitation of Claims 10, 14, and 19, as indicated in the above rejections for Claim 4.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177